Citation Nr: 1426856	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities, when evaluated in association with educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for the following disabilities: (1) above the knee right leg amputation, rated as 60 percent disabling; (2) degenerative joint disease of the left knee, rated as 10 percent disabling; (3) degenerative disc disease of the lumbar spine, rated as 10 percent disabling; and (4) tinnitus, rated as 10 percent disabling.  The Veteran's combined disability rating meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

Review of the evidence of record reflects that the Veteran retired in 2002 from the post office, after 28 years of employment.  A March 2009 VA Form 21-8940 shows that the Veteran completed two years of college education.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  Weighing both for and against the claim is a September 2009 VA examination.  The VA examiner conducted a physical examination, interviewed the Veteran, and reviewed the claims file.  The examiner opined that the Veteran's current service-connected disabilities alone, less likely than not rendered him unable to hold gainful employment.  The rationale for this opinion was that, although the Veteran was not fit for employment in any sort of physical labor due to amputation of the right leg and degenerative disease of the back and left knee, these conditions did not preclude gainful employment in a sedentary job, with accommodations for his impairments.  The Board finds that the September 2009 VA medical opinion weighs against the claim in that the Veteran's service-connected disabilities did not preclude gainful employment in a sedentary job.  The Board further finds that the September 2009 VA medical opinion also weighs in favor of the Veteran's claim in that the examiner opined that the Veteran was not fit for employment in any sort of physical labor.  

Also weighing in favor of the claim are the Veteran's lay statements, which the Board finds to be credible.  In a statement dated March 2010, the Veteran noted that he was no longer able to stand, walk, sit, or wear his prosthesis for eight hours a day.  During the September 2009 VA examination, the Veteran also reported that his prior employment as a rural mail carrier was arduous and difficult on his left knee, and hazardous due to diminished mobility (e.g., the Veteran's vehicle sometimes became stuck in the snow).  The Board finds that this evidence demonstrates that the Veteran is not able to conduct either physical or sedentary employment as a result of his service-connected disabilities.  Specifically, the Veteran is unable to perform physical labor and is now unable to stand, walk, sit, or wear his prosthesis for eight hours a day, which the Board finds also precludes sedentary employment.  

Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment.  Accordingly, the Board finds that a TDIU is warranted.


ORDER

A TDIU is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


